Citation Nr: 1211504	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO. 08-15 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder.

3. Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

As a matter of clarification, in the July 2006 rating decision, the RO mischaracterized the Veteran's claim of entitlement to service connection for left ear hearing loss as a petition to reopen a previously denied claim of entitlement to service connection for right ear hearing loss. The Veteran's claim of entitlement to service connection for right ear hearing loss was denied in June 1980. The Veteran submitted a claim of entitlement to service connection for hearing loss in August 2004 and it was treated as a petition to reopen a claim of entitlement to service connection for right ear hearing loss. 

In April 2006, the Veteran submitted a claim of entitlement to service connection for left ear hearing loss. He specifically noted that his claimed left ear hearing loss was not addressed with his August 2004 hearing loss claim. However, the RO issued its July 2006 rating decision which determined that new and material evidence had not been submitted to reopen a claim for service connection for left ear hearing loss. Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for left ear hearing loss.

In a May 2008 Form 9, Appeal to the Board, the Veteran requested a Travel Board hearing; however, he subsequently submitted an April 2010 statement noting that he wished to withdraw his request for a hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). 

In a May 2009 rating decision, the RO granted service connection for right ear hearing loss and assigned a noncompensable rating, effective December 12, 2008; granted service connection for tinnitus as secondary to the service-connected right ear hearing loss and assigned a 10 percent rating, effective December 12, 2008; granted an increased evaluation of 20 percent for varicose veins of the right lower extremity, effective August 28, 2008; continued a 10 percent evaluation for varicose veins of the left lower extremity; and determined that new and material evidence had not been received to reopen claims for service connection for hemorrhoids and pes planus. The Veteran submitted a notice of disagreement with the assignment of a noncompensable rating for right ear hearing loss; the assignment of a 20 percent rating for varicose veins of the right lower extremity; the continued 10 percent rating for varicose veins of the left lower extremity; and the findings that new and material evidence was not submitted to reopen the claims of service connection for hemorrhoids and pes planus. 

A statement of the case was issued in May 2010, in which the RO found the initial noncompensable rating for right ear hearing loss was proper; granted an increased evaluation of 40 percent for varicose veins of the right lower extremity; granted an increased evaluation of 20 percent for varicose veins of the left lower extremity; and determined that new and material evidence was not submitted to reopen the claims of service connection for hemorrhoids and pes planus.

Review of the Virtual VA paperless claims processing system and the claims folder does not reveal a VA Form 9, Appeal to the Board, for the issues listed in the May 2010 statement of the case; therefore, the issues are not before the Board in appellate status.

In a January 2011 rating decision associated with the Veteran's Virtual VA paperless claims processing system, the RO continued a 40 percent evaluation of varicose veins of the right lower extremity and continued a 20 percent evaluation of varicose veins of the left lower extremity. In the decision, the RO also denied service connection claims for a left ankle condition, a right ankle condition, left ear mastoiditis, degenerative disc disease of the cervical spine (claimed as back condition), degenerative disc disease of the thoracolumbar spine (claimed as back condition), and bilateral pes planus (claimed as pes planus of the left and right feet. The RO also denied entitlement to individual unemployability. The Veteran did not file a notice of disagreement with regard to any of the issues in the January 2011 rating decision; therefore, the issues are not in appellate status.

The Virtual VA paperless claims processing system maintains an additional VA-sponsored QTC audiology examination, dated in July 2011, which is pertinent to the present appeal. On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records prior to readjudicating the appeal.

In a March 2012 Written Brief Presentation, the Veteran's representative raised the issue of whether a June 1980 rating decision which, in part, denied entitlement to service connection for a respiratory disorder and pes planus (claimed as flat feet), should be revised or reversed on the grounds of clear and unmistakable error (CUE). This issue has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for a respiratory disorder are REMANDED to the RO/Appeals Management Center (AMC). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran's original claim of service connection for a respiratory disorder (claimed as residuals of pneumonia and bronchitis) was denied by an unappealed rating decision in June 1980.

2. The evidence received since the June 1980 rating decision relates to an unestablished fact necessary to substantiate the claim for a respiratory disorder and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The unappealed June 1980 rating decision, which denied service connection for a respiratory disorder (claimed as residuals of pneumonia and bronchitis), is final. 38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2. New and material evidence has been received, and the claim for service connection for a respiratory disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

As to the claim for whether new and material evidence has been submitted to reopen the claim for service connection for a respiratory disorder, because the Board is reopening, there need not be a discussion on whether the duty to notify has been met, as the Veteran's claims have been successful and any error was not prejudicial. 

New and Material Evidence

The Veteran is seeking to reopen a claim for service connection for a respiratory disorder. The Board presently reopens the claim. 

Service connection for a respiratory disorder was denied by the RO in a June 1980 rating decision. The RO noted that the X-rays of the Veteran's chest were normal during a VA examination in June 1980. Examination revealed his lungs were mobile and he had no coughs or expectoration. Breathing sounds were normal with no rhonchi, rales, friction rub, dullness, cyanosis, or shortness of breath. The claim for residuals of pneumonia and bronchitis was denied by the RO; however, the Veteran did not submit a notice of disagreement. In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

The Veteran submitted a petition to reopen his claim for entitlement to service connection for a respiratory disorder (claimed as bronchitis) in April 2006. In a July 2006 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been submitted. The Veteran appealed that decision.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet.App. 167, 171 (1996); McGinnis v. Brown, 4 Vet.App. 239, 244 (1993). The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim. The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet.App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence of record in June 1980 consisted of the Veteran's service treatment records, a statement from the Veteran's wife dated in April 1980, and a VA examination report dated in June 1980.

As noted above, in April 2006, the Veteran sought to reopen his claim. Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The evidence associated with the claims file subsequent to the June 1980 rating decision includes VA treatment records, a June 1982 VA examination report, private treatment records dated from October 2007 to May 2008, a June 2008 private medical opinion, a September 2008 VA respiratory examination report, and various statements from the Veteran.

The claim was previously denied on the basis that the evidence did not show a current respiratory disability or that the claimed respiratory disorder was otherwise etiologically related to military service. As credibility is presumed for the limited purpose of the reopening of a claim, newly submitted private treatment records, a private medical opinion, and a VA respiratory examination report's findings raise a reasonable possibility of substantiating the claim as they relate to an unestablished fact necessary to substantiate the claim. See Justus, 3 Vet.App. at 513. 

Specifically, an October 2007 U.S. Healthworks pulmonary function test (PFT) report revealed an abnormal study. He was subsequently diagnosed with chronic obstructive pulmonary disease (COPD), as reflected in a November 2007 physician's note, signed by Guatam Dev, M.D., to the Veteran's employer.

Additional private treatment records signed by Timothy P. Blair, M.D., in December 2007, March 2008, and May 2008 reveal treatment for COPD.

In a June 2008 private medical opinion, Carolyn M. Sampson, M.D., reported the Veteran initially began having pulmonary problems during service. She opined that his respiratory disorder had worsened and he had increased dyspnea on exertion.

In a statement submitted with a May 2008 VA Form 9, Appeal to the Board, the Veteran asserted that his respiratory disorder had worsened since he had pneumonia in service. He reported that he had scarring of his lungs from his in-service bout with pneumonia. He also contended that COPD was "the end result of long term chronic Bronchitis."

A September 2008 VA respiratory examination report also revealed abnormal PFT study findings. The diagnosis was COPD/asthma and recurrent bronchitis.

For these reasons, the Board finds that the additional evidence received since June 1980 warrants a reopening of the Veteran's claim of service connection for a respiratory disorder, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a). The evidence is new because it was received by VA after June 1980 and it is material because it raises a reasonable possibility of substantiating the claim (i.e., it is suggestive that the Veteran has had continuous respiratory symptoms since service). Therefore, new and material evidence has been submitted and the claim for service connection for a respiratory disorder is reopened.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder; the claim is reopened and to this extent only is granted.
REMAND

The Board is unable to conclude that VA satisfied its duty to assist under 38 U.S.C. § 7104(a) (West 2002) (explaining that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation). 

In April 2010 correspondence, the Veteran reported that he was unemployed and he received Social Security Administration (SSA) disability benefits. The RO/AMC must seek to obtain the associated SSA medical evidence and records of adjudication. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet.App. 363 (1992) (where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon). 

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. Lind v. Principi, 3 Vet.App. 493 (1992); Murinscak, 2 Vet.App. at 363. Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the SSA are evidence which must be considered. See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet.App. 362 (2001).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must: 

a. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records dated after December 2009 for any audiology or respiratory treatment. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

b. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. 

3. The RO/AMC must contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any relevant SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

The RO/AMC must to ensure that a specific request is made for the Veteran's SSA records, as the Veteran has previously advised VA that another individual has the same name and same last four digits of his social security number.

4. After the above has been completed, the RO/AMC should review the claims files and ensure that the foregoing development actions has been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. THE RO/AMC WILL DETERMINE IF ANY FURTHER VA MEDICAL EXAMINATIONS ARE NECESSARY FOR FULL ADJUDICATION OF THE CLAIM. VA must provide a medical examination or obtain a medical opinion when such action is necessary to make a decision on the claim. By "necessary" is meant when the evidence of record, including consideration all information and lay or medical evidence including statements of the claimant (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2). 

5. Thereafter, the RO/AMC will consider all of the evidence of record, consider the merits of the service connection claims, and adjudicate the issues on appeal. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


